                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

DEREK S. TISLOW,                             )
ANDREW J. DOLLARD,                           )
YVONNE S. MORGAN,                            )
CASSY L. BRATCHER,                           )
JOSEPH A. MACKEY,                            )
JESSICA CALLAHAN,                            )
ERIC W. LEY, and                             )
FELICIA REID,                                )
                                             )
                         Plaintiffs,         )
                                             )
                      v.                     )   1:16-cv-01721-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
AARON DIETZ, and                             )
THE UNITED STATES, Acting by and             )
through its Drug Enforcement Administration, )
                                             )
                         Defendants.         )
                                             )
                                             )
HAMILTON COUNTY PROSECUTOR'S                 )
OFFICE,                                      )
                                             )
                         Interested Party.   )


LARRY LEY,                                   )
RONALD VIERK,                                )
GEORGE AGAPIOS, and                          )
LUELLA BANGURA,                              )
                                             )
                          Plaintiffs,        )
                                             )
                     v.                      )   1:16-cv-01908-RLY-MJD
                                             )
GARY WHISENAND,                              )
CITY OF CARMEL,                              )
                                         1
AARON DIETZ, and                         )
UNITED STATES, Acting by and through its )
Drug Enforcement Administration,         )
                                         )
                      Defendants.        )
                                         )
                                         )
HAMILTON COUNTY PROSECUTOR'S             )
OFFICE,                                  )
                                         )
                      Interested Party.  )

               ENTRY ON MOTIONS FOR SUMMARY JUDGMENT

       In August of 2013, law enforcement officials began investigating Dr. Larry Ley

and his two addiction treatment companies, Living Life Clean, LLC (“Living Life”) and

Drug Opiate Recovery Network, Inc. (“DORN”), after the death of one of his patients.

The investigation uncovered several complaints related to Dr. Ley’s treatment and

prescribing of Suboxone, a drug used to treat opiate addictions. The investigation

eventually culminated into twelve separate arrests and a media firestorm. As successful

as the investigation was for law enforcement, the ensuing prosecution was anything but:

several of the charges were dismissed early on and then the state trial court acquitted Dr.

Ley of all charges. In the face of these results, the prosecutor dismissed the remaining

charges against the rest of the defendants.

       Now in this court, Dr. Ley and his former staff seek redress for the government’s

failed prosecution. They allege law enforcement falsely arrested and maliciously

prosecuted them resulting in the destruction of their careers and reputations. Gary

Whisenand, Aaron Dietz, the City of Carmel, and the United States (collectively

“Defendants”) have all moved for summary judgment. As will be explained below,
                                              2
probable cause supports the warrants used in connection with Plaintiffs’ arrests.

Defendants therefore are entitled to summary judgment.

I.     Background

       A.      Dr. Ley and the DORN Clinic

       This case primarily concerns Dr. Ley’s treatment of opiate addicts. Dr. Ley

graduated from medical school in 1971 and has worked in a variety of medical capacities

around central Indiana. (Filing No. 184-30, Deposition of Larry Ley (“Ley Dep.”) at

9:21 – 10:24). 1 He is board certified in addiction medicine by the American Society of

Addiction Medicine. (Id. at 12:20 – 13:6; 14:5 – 8). In 2002, he founded Living Life, a

company dedicated to treating alcohol abuse. (Id. at 14:21 – 24; 15:12 – 15). Dr. Ley

operated Living Life out of four offices located throughout central Indiana: Centerville, 2

Noblesville, Muncie, and Kokomo. (Id. at 14:9 – 13). Shortly after creating Living Life,

Dr. Ley began prescribing Suboxone, which is a drug used to treat opiate addictions. (Id.

at 15:23 – 25; see also Filing No. 184-1, National Drug Intelligence Center Bulletin at 1 –

2).

       A few years later, Dr. Ley decided to expand his practice. In 2007, Dr. Ley

changed the name of Living Life to DORN. (Ley Dep. at 16:14 – 22). He opened an

office in Carmel, Indiana, and he continued operations at the four other satellite offices

throughout the state. (Id. at 16:13 – 15; 18:11 – 14). Dr. Ley would see all patients for



1
  Because of the overlap in evidence, the court cites evidence only from Tislow et al. v.
Whisenand et al., No. 1:16-cv-01721-RLY-MJD.
2
  It appears that the Centerville office is sometimes referred to as the Richmond office.
                                                 3
their initial consultation at the Carmel office. (Id. at 18:22 – 25). For follow up

appointments, patients were then assigned to the office located closest to their home. (Id.

at 14:14 – 20; 19:1 – 9). Dr. Ley primarily worked at the offices located in Carmel,

Noblesville, and Muncie. (Id. at 20:23 – 21:3). Other physicians staffed the satellite

offices: Dr. Ronald Vierk worked at the Centerville location; Dr. Luella Bangura worked

at the Kokomo location; and Dr. George Agapios worked at the Carmel location on

Saturdays. (Id. at 20:14 – 22).

       Several support staff assisted the DORN clinics. Yvonne Morgan assisted at the

Muncie and Carmel clinics and directed the Centerville clinic. (Filing No. 159-41,

Deposition of Yvonne Morgan at 16:25 – 17:6). She performed clerical work for DORN:

answered the phone, conducted drug screens, and handed patients their prescriptions. (Id.

at 18:4 – 14). Derek Tislow worked at the Noblesville, Carmel, and Kokomo offices.

(Filing No. 159-46, Deposition of Derek Tislow at 49:2 – 5). He conducted urine

screens, handed out prescriptions, and took cash. (Id. at 50:10 – 22). Eric Ley helped

manage the Carmel and Kokomo offices. (Filing No. 159-47, Deposition of Eric Ley at

23:24 – 24:4). Felicia Reid assisted at the Kokomo office by seeing patients for their

biweekly appointments on Wednesdays, and Joseph Mackey helped by monitoring the

crowds in the parking lot. (Filing No. 159-40, Deposition of Felicia Reid at 15:11 – 23;

Filing No. 159-42, Deposition of Joseph Mackey at 10:3 – 21). Jessica Callahan

managed the Muncie office, and Cassy Bratcher managed the Carmel office. (Filing No.

159-43, Deposition of Jessica Callahan at 13:4 – 12; Filing No. 159-45, Deposition of

Cassy Bratcher at 17:21 – 22). Andrew Dollard managed the Noblesville office. (Filing

                                             4
No. 159-44, Deposition of Andrew Dollard at 20:9 – 12). Part of his tasks included

handing out prescriptions even when no doctors were present. (Id. at 26:12 – 15).

       B.      Controlled Substance Laws

       The state of Indiana, like the rest of states, criminalizes dealing in a controlled

substance. See Ind. Code § 35-48-4-2. Under Indiana law, any “person who: (1)

knowingly or intentionally . . . (C) delivers; or (D) finances the delivery of; a controlled

substance . . . classified in schedule I, II, or III . . . commits dealing . . . a level 6 felony.”

Id. Buprenorphine, the primary drug component in Suboxone, is a Schedule III drug.

Ind. Code § 35-48-2-8(e)(7). Indiana law proscribes unlawful conspiracies and corrupt

business influence. See Ind. Code § 35-41-5-2 (conspiracy statute); see Ind. Code § 35-

45-6-2 (RICO statute).

       Indiana also limits the prescribing authority of medical practitioners in several

ways. Medical practitioners must have a legitimate medical purpose when issuing

prescriptions for controlled substances. 856 Ind. Admin. Code 2-6-3(a). They must issue

only a quantity that is necessary and must also be acting in the usual course of their

professional practice. Id. Practitioners that issue prescriptions for controlled substances

outside the scope of their professional practice or without a legitimate medical purpose

are subject to the state’s criminal laws related to controlled substances. Id.; see also

Alarcon v. State, 573 N.E.2d 477, 480 (Ind. Ct. App. 1991) (holding Indiana’s dealing

statutes apply to licensed physicians who issue unlawful prescriptions). Additionally,

physicians may not provide controlled substances to a person whom they have never

personally examined or diagnosed subject to a few exceptions. See 844 Ind. Admin.

                                                 5
Code 5-4-1(a). Prescriptions for controlled substances must ordinarily be signed and

dated on the day when issued. 856 Ind. Admin. Code 2-6-4(a).

       The federal government also regulates a physician’s prescribing of controlled

substances. The Drug Addiction Treatment Act of 2000 (“DATA”) limits the number of

patients a physician may treat with buprenorphine for addiction. See Drug Addiction

Treatment Act of 2000, Pub. L. No. 106-310, 114 Stat. 1222 (codified in 21 U.S.C. §

823(g)). During the relevant time frame, newly certified providers could treat thirty

patients, and after one year, providers could treat up to one-hundred patients. Id.; see

also Alan Gordon & Alexandra A. Gordon, Does it Fit?—A Look at Addiction,

Buprenorphine, and the Legislation Trying to Make It Work, 12 J. HEALTH &

BIOMEDICAL L. 1, 15 – 17 (2016) (discussing DATA’s physician requirements and

regulations). The cap only applies to addiction patients: those being treated for an off-

label use, such as pain, are not counted towards the one-hundred patient limit. (See Filing

No. 153-2, Probable Cause Affidavit (“PC Aff.”) at ¶ 25(b); see also Ley Dep. 26:10 –

17; 51:6 – 52:3).

       C.     The Investigation

       In August of 2013, the Madison County Deputy Coroner contacted the Carmel

Police Department to discuss the death of one of Dr. Ley’s patients. (Filing No. 159-35,

Deposition of Sergeant Marc Klein (“Klein Dep.”) at 15:19 – 21). The Coroner informed

Sergeant Marc Klein that the Deceased’s family expressed concerns about the care that

Dr. Ley provided to the Deceased. (Klein Dep. at 16:5 – 17; see also Filing No. 159-37,

Deposition of Gary Whisenand (“Whisenand Dep.”) at 18:5 – 17). The Madison County

                                             6
Deputy Coroner also contacted Adam Deitz regarding the death. (Filing No. 159-36,

Deposition of Adam Deitz (“Deitz Dep.”) at 13:20 – 14:7). At the time, Deitz oversaw

special investigations and worked as the director of the Hamilton/Boone County Drug

Task Force. (Id. at 9:17 – 20).

       Both Deitz and Klein began investigating Dr. Ley and DORN based on the

information from the Deceased’s family. Deitz coordinated information between Carmel

Police Department and the Drug Enforcement Administration (“DEA”). (Id. at 15:1 – 4).

Eventually, Sergeant Klein and DEA Agent Dan Gillen scheduled an interview with the

Deceased’s family. (Id. at 17:9 – 16).

       The family explained that the Deceased had gone to Dr. Ley’s office for six years

to try and get help for his addiction problems. (Id. at 19:2 – 6). The family further

explained that they had some concerns with Dr. Ley’s treatment of the Deceased: he

rarely went into the office, he wasn’t being seen by Dr. Ley, other family members would

pick up prescriptions for him, and he always paid in cash. (Id. at 20:1 – 7).

       Around the same time as the interview, DEA began receiving complaints about

DORN’s practice. The complaints focused on the lack of medical care provided to

patients and the ease with which patients could receive prescriptions for Suboxone

without being seen by a DORN physician. (Filing No. 159-2, Nov. 15, 2013 Report of

Investigation (“ROI”) at 1). Based on the interview and complaints, on November 15,

2013, DEA opened an investigation into Dr. Ley and DORN. (Id.). The case was

assigned to Gary Whisenand, a diversion investigator within DEA. (Whisenand Dep. at

25:18 – 23).

                                             7
        Whisenand began investigating past complaints about DORN from practitioners,

pharmacists, and former patients. (See Filing No. 159-3, Nov. 26, 2013 ROI at 1; see

also Filing No. 159-6, Dec. 2, 2013 ROI). Many, if not all, of the complaints criticized

Dr. Ley and DORN for not providing any medical treatment and simply writing

prescriptions for Suboxone. (See Nov. 26, 2013 ROI at 1 – 4). One complaint alleged

that Dr. Ley and DORN prescribed Suboxone without a full medical evaluation:

        [Patient Jane Doe] claimed that on her initial visit, she and a few others
        received a few papers and a 15-minute group lecture from Dr. Ley. During
        the lecture, Ley asked each person what drug they were currently abusing.
        After paying $300 cash, Dr. Ley issued [Doe] a Suboxone prescription. Per
        [Doe], Ley did not conduct an exam nor was a urinalysis administered.
        Afterwards, [Doe] was scheduled to go to the DORN clinic in Centerville,
        Indiana, for a refill. [Doe] wrote “I think Dr. Ley should not be prescribing
        Suboxone! I would like to have the $300 back that I had to pay for him to do
        nothing more than give me a prescription.”

(Id. at 3 (citing Indiana Attorney General Consumer Complaint Form date 12/14/11).

Physicians too expressed concern about Dr. Ley’s practice:

        The physicians expressed concern to Investigators about the lack of medical
        care that Dr. Ley appeared to provide to addiction treatment patients. One
        physician noted that Dr. Ley operated carelessly as he did not usually conduct
        in-person follow-up visits with his chemically dependent patients. Another
        physician associated Dr. Ley with not providing adequate patient care and
        being more focused on profits rather than his patient’s well-being.

(Id. at 1).

        Several complaints also targeted Dr. Ley’s satellite offices and the other

practitioners. (See e.g. Filing No. 159-4, Dec. 18, 2013 ROI at 1). For example, law

enforcement interviewed several Walgreen’s pharmacists practicing in Kokomo, Indiana

and heard similar complaints about DORN:


                                              8
        Pharmacists advised that a large number of Suboxone prescriptions
        originated from Dr. Ley’s Kokomo practice every other Wednesday night.
        Per [p]harmacist[]s, on Wednesday nights, people “were lined up down the
        street” to obtain their prescriptions. Additionally, Walgreen’s pharmacists
        had received the following complaints from patients about the practice:

               a) patients wait up to [90 minutes] to see the doctor.
               b) Patients were given a prescription but not evaluated medically.
               c) Buprenorphine or Suboxone prescriptions were being written for
               “chronic pain.”
               d) Only cash was accepted at the practice.
               e) Unlike most practices, this medical practice was only open during
               the evening.

(Filing No. 159-4, Dec. 18, 2013 ROI at 1). Whisenand’s review included a complaint

from a Kokomo police officer who had worked security for DORN at the Kokomo office:

        Officer VanCamp stated that he never saw Dr. Ley at the Kokomo practice,
        only a female provider. Officer VanCamp further stated that there were
        “hundreds” of patients and all night long there was a line of up to 100 people
        waiting. Officer VanCamp believed he was hired for security to prevent
        robberies due to the business being cash only and to deal with disgruntled
        patients. After his first night of working security, Officer VanCamp stated he
        felt the practice was “sketchy” and opted to no longer work security for this
        practice.

(Id. at 2).

        These complaints led Whisenand to conduct research on INSPECT, Indiana’s

Prescription Monitoring Program. (See Filing No. 159-7, Dec. 9, 2013 ROI). INSPECT

is an online database that allows law enforcement to monitor the prescribing of controlled

substances. See generally Lundy v. State, 26 N.E.3d 656, 658 – 59 (Ind. Ct. App. 2015)

(describing INSPECT more thoroughly). INSPECT revealed that each DORN physician

issued a high number of Suboxone prescriptions in the years 2011, 2012, and 2013. (See

Dec. 9, 2013 ROI (Dr. Ley)); Filing No. 159-8, Jan. 14, 2014 ROI (Dr. Agapios)); Filing


                                              9
No. 159-9, Jan. 23, 2014 ROI (Dr. Vierk)); Filing No. 159-10, January 27, 2014 ROI (Dr.

Bangura)).

       Part of the investigation also involved patient interviews and DEA-authorized

surveillance of all four DORN offices. (PC Aff. ¶¶ 24, 39). On Dec. 16, 2013, a DEA

task force officer interviewed a current DORN patient who described the environment at

the Kokomo clinic:

       [Patient] informed the TFO that he has been a DORN patient for the past
       three years and that patients at the Kokomo office were coming from as far
       away as South Bend, Indiana. [Patient] stated that (sic) were major issues at
       the Kokomo office with people in the parking lot conducting drug deals and
       discussing how they were going to sell their medications. Additionally,
       [Patient] stated that patients were not being seen by the doctor at the Kokomo
       practice. [Patient] identified Dr. Bangura as the Kokomo doctor and claimed
       that he had only been seen by her one time in a year. Per [Patient], once
       inside the office, patients paid $80, obtained their prescriptions from an old
       lady at the front desk, and “you are pushed out the door.” According to
       [Patient], prescriptions were pre-signed by either Dr. Bangura or Dr. Ley.

(PC Aff. ¶ 24). Some former patients expressed similar concerns, explaining that no

exams or tests were performed at the clinics. (PC Aff. ¶¶ 28, 29, 30). DEA Surveillance

of all four clinics confirmed many of these allegations. (See PC Aff. ¶¶ 39, 42, 43, 49,

59, 74, 75, 76).

       D.     Undercover Officers and Arrests

       Whisenand decided to enlist the help of undercover officers upon the

recommendation of Andre Miksha, one of the state prosecutors. (Filing No. 184-28,

Deposition of Andre Miksha (“Miksha Dep.”) at 30:10 – 31:3). Miksha felt that a

firsthand account from inside was needed in order to prosecute the case. (See id.). On

February 13, 2014, DEA obtained an order from Magistrate Judge Tim Baker of the

                                            10
United States District Court for the Southern District of Indiana authorizing the use of

undercover agents. (See Filing No. 159-13, Application and Order for Use of Undercover

Agents).

       On March 25, 2014, two DEA special agents posed as new patients at the Carmel

office. (PC Aff. ¶ 104; see also Filing No. 159-30, Ex. B, Undercover Videos, 3/25/14

video). Cassy Bratcher, the office director, greeted the agents and told them to complete

some paperwork. (See 3/25/14 video). She then directed the agents into a conference

room. (Id.). Dr. Ley entered the room and discussed addiction treatment for about an

hour. (See id.; see also PC Aff. ¶ 104). During the next hour, Dr. Ley questioned the

patients in front of one another, asking what types of drugs they were taking, what doses

they were taking, and whether they had any conditions causing pain. (See 3/25/14 video).

At the end of the second hour, Dr. Ley prescribed Suboxone for “chronic pain/pain

management” and directed the agents to the front to pick up their prescription. (PC Aff. ¶

104). The clinic charged the agents three-hundred dollars ($300) for the office visit and

prescription. (Id.). Dr. Ley also gave them the contact number for “Andrew” and

assigned the agents to the Noblesville office for future appointments. (Id.).

       The use of undercover agents for initial visits continued at the Carmel clinic, and

the reports were the same: Dr. Ley conducted a two-hour group discussion; he did not

conduct a physical exam or a comprehensive interview of any patient; and each patient

left the clinic with a prescription of Suboxone after paying three-hundred dollars. (Id. ¶¶

105, 106, and 107).



                                            11
       The undercover agents then reported to the various clinics for follow up

appointments and corroborated many of the earlier findings in the investigation. The

appointments generally spanned a very short time. (Id. ¶ 108 (Centerville - four minutes

and forty-five seconds); ¶ 109 (Kokomo - thirteen minutes); ¶ 111 (Noblesville - four

minutes); ¶ 114 (Carmel - under two minutes); ¶ 117 (Muncie - four minutes)). The

agents received another prescription of Suboxone without being evaluated by a doctor.

(E.g. id. ¶ 109). Many prescriptions had been pre-signed, and no doctors were present at

the facility. (E.g. id. ¶ 108). The reasons for an additional prescription often changed

without explanation—for example, one agent received a prescription of Suboxone for

“dependency” even though his initial prescription was for “pain management”. (E.g. id.

at ¶ 116). Other than a urine screening, no physical exam was ever conducted. (E.g. id.).

       DEA retained two medical doctors to give their opinions on Dr. Ley and DORN.

(Whisenand Dep. 289:25 – 290:10; 293:16 – 24; see also PC Aff. ¶¶ 137 – 144). Dr. Tim

E. King, a pain expert and practicing anesthesiologist, opined that it was unrealistic for a

doctor to treat 80-100 patients in a three-hour period, and he stated it was highly

unconventional to assume that one doctor could perform an initial pain or addiction

evaluation and then assign the patient to another doctor for exclusive Suboxone

treatment. (PC Aff. ¶ 139). Upon reviewing the tapes, Dr. King explained that the clinic

was run as a “pill mill” and the controlled substances were not issued for a legitimate

purpose or in the usual course of practice. (PC Aff. ¶ 140). Dr. R. Andrew Chambers, an

associate professor of psychiatry at the Indiana University School of Medicine and

practicing addiction treatment doctor, echoed Dr. King’s opinions, saying it is unusual to

                                             12
treat that volume of patients in that amount of time, and it was not normal for one doctor

to conduct an initial evaluation and then “farm out” the subsequent ones. (PC Aff. ¶

143). He too opined that the DORN clinic was an illegal dealing operation and stated

that the physicians involved had “conspired to use their professional authorities and

reputations, and the cover of medical practice an authority, to maximize financial gains at

the expense of clinical standards.” (Id. ¶ 144).

       Whisenand prepared a probable cause affidavit for all DORN staff. (Filing No.

159-1, Whisenand Declaration at ¶ 14). Whisenand filed the affidavit in Hamilton

County and Howard County. (Id.). Prosecutors reviewed the affidavit and agreed the

affidavit supported charges against all DORN employees. (Miksha Dep. 72:4 – 13; 73:8

– 25). Both Judges from Hamilton Superior Court and Howard Superior Court examined

the affidavit and found that probable cause existed to charge all DORN employees with

conspiracy to commit dealing in a controlled substance and corrupt business influence.

(See PC Aff. at 57, Attachment A, Summary of Individual Criminal Liability; see e.g.

Filing No. 159-22, Order Finding Probable Cause as to Larry Ley). 3 Law enforcement

arrested Plaintiffs on July 24, 2014. (Whisenand Dec. ¶ 14).

       E.      Post-Arrest Proceedings

       Each Plaintiff filed a motion to dismiss the charges, arguing that the evidence was

insufficient as a matter of law. The results varied. The Howard Superior Court denied


3
  The court has only cited to one order here. The other orders for each individual Plaintiff can be
found at Filing Nos. 159-23 (Vierk), -24 (Bangura), -25 (Agapios), -51 (Mackey), -52
(Callahan), -53 (Dollard), -54 (Eric Ley), -55 (Morgan) -56 (Tislow), -57 (Reid), and -58
(Bratcher).
                                                13
Mackey’s motion to dismiss. (See e.g. Filing No. 159-51, Order Denying Motion to

Dismiss at 4 – 9). The Hamilton Superior Court granted the non-physicians’ motions to

dismiss but denied the physician’s motions to dismiss. (Miksha Dep. 89:15 – 91:7). The

Wayne Superior Court granted Morgan’s motion to dismiss—a decision that the Indiana

Court of Appeals ultimately reversed. State v. Y.M., 60 N.E.3d 1121, 1128 (Ind. Ct. App.

2016).

         The state then proceeded to a bench trial against Dr. Ley. After denying a Rule 41

motion for insufficiency of evidence, the court ultimately acquitted Dr. Ley of all

charges. (Ley Dep. 189:24 – 190:1). The court found that the State had not shown a

knowing and intentional violation of a standard of professional conduct, and so the state

had failed to prove beyond a reasonable doubt that the prescriptions were issued outside

the usual course of professional medical procedure. (Filing No. 182-8, Trial Transcript at

1373:14 – 24). After Dr. Ley was acquitted, the prosecutors dismissed the rest of the

charges. (Miksha Dep. at 100:13 – 19).

         The plaintiffs then all filed suit in this court. The physicians are the plaintiffs in

Ley et al. v. Whisenand et al., 1:16-cv-01908-RLY-MJD; and the non-physician

employees are the plaintiffs in Tislow et al. v. Whisenand et al., 1:16-cv-01721-RLY-

MJD. Plaintiffs Vierk, Bangura (physicians), Tislow, Morgan, Bratcher, Mackey,

Callahan, and Reid (non-physicians) (collectively the “Vierk Plaintiffs”) bring federal

claims of false arrest, malicious prosecution, and civil conspiracy against Defendants.

Plaintiffs Ley, Agapios (physicians), Eric Ley, and Dollard (non-physicians) bring



                                                14
federal claims of false arrest, malicious prosecution, civil conspiracy, and municipal

liability under Monell as well as state law claims for false arrest and conspiracy. 4

II.    Legal Standard

       Summary judgment is appropriate where there is no genuine dispute as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The court reviews the evidence and draws all reasonable inferences from it in

the light most favorable to the non-moving party. Potts v. City of Lafayette, Ind., 121

F.3d 1106, 1110 (7th Cir. 1997) (citation omitted). Irrelevant factual disputes do not

preclude an entry of summary judgment in favor of the moving party. Id.

III.   Discussion

        Before going further, a little housekeeping is in order. The Vierk Plaintiffs agree

to the dismissal of any claims purportedly brought under the Fifth or Fourteenth

Amendment. (See Filing No. 181, Vierk Plaintiffs’ Response Brief at 57). 5 They also do

not assert any conspiracy claim under Section 1983, Brady claim or Monell claim. (Id.).

Accordingly, the Vierk Plaintiffs’ remaining claims are (1) false arrest and malicious

prosecution against Whisenand, the United States, and Dietz; (2) false arrest, false

imprisonment, and malicious prosecution against the City of Carmel under Indiana law;

and conspiracy under 42 U.S.C. § 1985 against all Defendants. (See Filing No. 148,

Vierk Plaintiffs’ Statement of Claims).


4
  There are two groups of plaintiffs within each case represented by different counsel. The
different groups of plaintiffs appear to have different claims despite the existence of a
consolidated amended complaint.
5
  An almost identical brief was filed in 1:16-cv-1908. (Filing No. 177).
                                               15
       With respect to the Ley Plaintiffs, their claims are less clear. Defendants are

entitled to judgment on any Monell claim. 6 The same goes for any due process claims

under the Fifth and Fourteenth Amendments. 7 Therefore, the court can discern only the

following remaining claims: (1) false arrest and malicious prosecution against the United

States, (2) false arrest, false imprisonment, and malicious prosecution against the City of

Carmel, and (3) false arrest, malicious prosecution, and conspiracy against Dietz and

Whisenand. (See Filing No. 147, Ley Plaintiffs’ Statement of Claims). 8

       Turning to the merits, probable cause is an absolute defense under federal and

state law to claims of false arrest, false imprisonment, and malicious prosecution. Law

enforcement had probable cause to arrest and charge all twelve plaintiffs under Indiana

law. Even in the absence of probable cause, the individual officers had “arguable

probable cause,” and so they are entitled to qualified immunity.




6
  The complaint and statement of claims make no mention of a Monell claim, and the allegations
in the complaint are not consistent with a Monell theory. Rowlands v. United Parcel Service –
Fort Wayne, 901 F.3d 792, 800 (7th Cir. 2018) (noting a plaintiff is required under Rule 8 to
include enough to give defendants fair notice of the claims). Even if a Monell claim was pled,
the Ley Plaintiffs forfeited any argument by failing to develop it more than two short paragraphs
in their brief. Haley v. Kolbe & Kolbe Millwork Co., 863 F.3d 600, 612 (7th Cir. 2017).
7
  The Ley plaintiffs did not respond to Whisenand’s arguments for dismissal, and they did not
develop any argument in support of these claims. Haley, 863 F.3d at 612.
8
  To the extent that the Ley Plaintiffs sought to pursue other claims, those are forfeited for failing
to clearly develop them.
                                                 16
       A.     There was Probable Cause to Arrest Plaintiffs

       A warrant ordinarily shields officers from liability for an illegal arrest. Olson v.

Tyler, 771 F.2d 277, 281 (7th Cir. 1985). However, “a warrant does not erect an

impenetrable barrier to impeachment of a warrant affidavit.” Id. (citing Franks v.

Delaware, 438 U.S. 154 (1977)). An officer who lies or makes materially false

representations in the warrant request violates the Fourth Amendment if probable cause

would not have been otherwise established. Betker v. Gomez, 692 F.3d 854, 860 (7th Cir.

2012). Likewise, an officer who intentionally or recklessly withholds material

information from a probable cause affidavit violates the Fourth Amendment.

Rainsberger v. Benner, 913 F.3d 640, 647 (7th Cir. 2019) (citation omitted). Where, as

here, the plaintiffs allege the affidavit contained false statements and omitted material

information, the court must “eliminate the alleged false statements, incorporate any

allegedly omitted facts, and then evaluate whether the resulting “hypothetical” affidavit

would establish probable cause.” Betker, 692 F.3d at 862 (citations omitted).

       Probable cause exists when the facts and circumstances known to law enforcement

“‘are sufficient to warrant a prudent person in believing that the suspect had committed’

an offense.” Mustafa v. City of Chicago, 442 F.3d 544, 547 (7th Cir. 2006) (quoting

Kelley v. Myler, 149 F.3d 641, 646 (7th Cir. 1998)); see also Woods v. City of Chicago,

234 F.3d 979, 996 (7th Cir. 2000). The bar for probable cause is low: all that is required

is a fair probability that a suspect has committed a crime. Id. (explaining probable cause

requires more than bare suspicion but there need not be evidence sufficient to support a

conviction or even a showing that the officer’s belief is more likely true than false); Fox

                                             17
v. Hayes, 600 F.3d 819, 833 (7th Cir. 2010) (noting it does not take much to establish

probable cause); see also United States v. Brown, 857 F.3d 334, 339 (6th Cir. 2017).

       The test is an objective one: an officer’s motives or subjective intentions do not

matter. Mustafa, 442 F.3d at 547 (citation omitted); see also Simmons v. Pryor, 26 F.3d

650, 654 (7th Cir. 1993) (“Even malicious motives will not support a claim of false arrest

if probable cause exists.”). Only those facts that the officers knew or reasonably believed

at the time of the arrest factor into the equation. See Mustafa, 442 F.3d at 547. When the

underlying facts are not disputed, the existence (or absence) of probable cause is a

question of law for the court. Potts, 121 F.3d at 1112.

       Probable cause is an absolute defense to claims of false arrest, false imprisonment,

and malicious prosecution. Mustafa, 442 F.3d at 547 (citing Potts, 121 F.3d at 1113); Ali

v. Alliance Home Health Care, LLC, 53 N.E.3d 420, 431 – 33 (Ind. Ct. App. 2016) (same

under Indiana law).

       The affidavit more than establishes probable cause. It is undisputed that one of

Dr. Ley’s patients died, and the wife of the Deceased expressed concerns about Dr. Ley’s

treatments. (PC Aff. ¶ 20). Other addiction doctors expressed concerns too: one said that

Dr. Ley was prescribing suboxone “for pain” because the off-label use allowed him to

skirt the one-hundred patient limit set by DATA, and another expressed concern that the

practice was set up for cash, not for medical treatment. (PC Aff. ¶¶ 25 – 27). At least

one pharmacy refused to fill prescriptions from DORN, and former patients explained

that they were able to get a Suboxone prescription by paying $300 cash without any

medical exam whatsoever. (PC Aff. ¶¶ 21, 30, 31). INSPECT records showed DORN

                                             18
physicians prescribed an unusually high amount of Suboxone and correspondingly earned

a high amount of income from those prescriptions. (See e.g. PC Aff. ¶ 38). Two retained

doctors expressed the opinion that the Suboxone prescriptions were not issued for a

legitimate medical purpose nor were they issued in the usual course of a medical practice.

(PC Aff. ¶¶ 140, 144).

        Plaintiffs likewise do not seriously dispute the undercover surveillance or the

numerous observations about the practice: patients were seen for an initial interview in a

conference room for two hours and then received a Suboxone prescription for three-

hundred dollars. No physical examination was conducted, and all prescriptions were paid

for in cash. At follow-up appointments, patients obtained a Suboxone prescription

without ever seeing or being examined by a doctor—some appointments lasting as few as

two to four minutes. DORN support staff handed out prescriptions at times when no

doctor was present; the physicians had pre-signed many of these prescriptions. 9

       All this combined would warrant a reasonable person standing in the officers’

shoes to believe that DORN and its employees prescribed Suboxone without a legitimate

medical purpose and outside the usual course of the professional practice. See 856 Ind.

Admin. Code 2-6-3(a). And that is all that is needed. Law enforcement do not need a

foolproof or absolute belief—just a reasonable one. Considering the evidence, it was

reasonable for law enforcement to conclude that the prescriptions were not “valid” and




9
 Of course, Plaintiffs dispute the significance of these facts, i.e. whether they amount to a crime.
But there is no genuine dispute as to what happened.
                                                19
DORN and its employees were conspiring to deal a controlled substance in violation of

Indiana law. See Ind. Code § 35-48-4-2; Alarcon, 573 N.E.2d at 480.

       Plaintiffs put forward several arguments to show probable cause does not exist.

First, they argue they were actually providing good medical care, and the prescriptions

were issued with a legitimate medical purpose. (See Vierk Plaintiffs’ Response at 27 –

34; Filing No. 183, Ley Plaintiffs’ Response Brief at 37 – 40). For example, they argue

DORN patients were required to fill out medication and drug-pain histories, doctors do

not necessarily have to perform physical examinations when treating addiction patients,

each patient was provided an appropriate dose of Suboxone and corresponding tapering

schedule, and all the undercovers signed paperwork, promising to attend counseling. But

that evidence goes towards their defense, not the lack of probable cause. See Alarcon,

573 N.E.2d at 480 (citing Tobias v. State, 479 N.E.2d 508 (Ind. 1985)) (“[T]he writing of

a valid prescription by a licensed physician is an absolute defense to a charge of dealing

in a controlled substance.”) (emphasis added); Spiegel v. Cortese, 196 F.3d 717, 724

(1999) (“Many putative defendants protest their innocence, and it is not the responsibility

of law enforcement officials to test such claims once probable cause has been

established.”). Plaintiffs’ guilt or innocence is not the relevant issue before the court—

probable cause is—and that evidence does not negate the presence of probable cause

established by the other facts. United States v. Funches, 327 F.3d 582, 587 (7th Cir.

2003) (noting alternative explanations are often helpful but do not necessarily negate

probable cause); United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006) (“Subsequent

evidence of guilt cannot validate the probable cause determination, nor can evidence of

                                             20
innocence invalidate it.”); United States v. Osborn, 120 F.3d 59, 62 – 63 (7th Cir. 1997)

(noting the validity of an arrest does not depend on whether the suspect actually

committed the crime).

       Second, Plaintiffs argue the affidavit includes a laundry list of allegedly “false”

statements. 10 (See Vierk Plaintiffs’ Response Brief at 34 – 37; Ley Plaintiffs’ Response

Brief at 31 – 36). For example, the affidavit repeatedly explains that many undercover

officers “received a Suboxone prescription . . . in exchange for $80.00 [or $300] cash.”

(PC Aff. ¶ 109(a)). Plaintiffs argue that statement is false because the fee structure was

three-hundred dollars for initial entry into the program, and then forty-dollars per week

for continued treatment, not per prescription. However, that statement and the rest of

those cited by Plaintiffs are not false—just characterizations with which Plaintiffs

disagree. Officers are not expected to be legal technicians. The evidence supports

Whisenand’s characterizations, and so, they are not materially false, even if Plaintiffs

were able to explain otherwise at trial. Suarez v. Town of Ogden Dunes, Ind., 581 F.3d

591, 597 (7th Cir. 2009) (holding statements were not materially false when they were

supported by an ample basis).



10
   Many of these “false” statements are not actually false when considered in context. For
example, Plaintiffs argue “Mr. Whisenand admitted that the claims that Dr. Ley did not interview
the undercover officers as part of their initial visit were false.” (Ley Plaintiffs’ Brief at 34).
However, Whisenand stated that under his definition of “interview,” no patients were
interviewed because there was no one-on-one private exchange as in other medical practices. He
agreed that under Plaintiffs’ counsel’s definition—sitting down with a group and answering
questions—the patients were interviewed. (Whisenand Dep. 97:2 – 100:21). This sort of
disagreement over semantics is hardly a “false statement,” especially when considering probable
cause is based on the totality of the affidavit, not a line-by-line, hypertechnical interpretation.
See Brown, 857 F.3d at 339.
                                                21
       Third, Plaintiffs argue that Whisenand omitted several pieces of important

information that would have changed the probable cause calculus. (Vierk Plaintiffs’

Brief at 35 – 40; Ley Plaintiffs’ Briefs at 36 – 38). For example, Whisenand did not

include the fact that DEA presented the case to the federal prosecutors, and they declined

to prosecute saying it was not a “provable” case. Whisenand also failed to include, as

Plaintiffs argue, that DORN screened all undercover officers at follow up appointments,

and even kicked several out who did not follow the terms of the program. But these

omissions—even if true—do not negate the presence of the probable cause. The patient

complaints, professional complaints, undercover video and surveillance, and expert

opinions were sufficient to establish probable cause. Spiegel, 196 F.3d at 724. 11

       Lastly, the nonphysicians argue the officers lacked probable cause as to them

because they could not have known that DORN physicians were prescribing outside the

course of their professional practice. But their knowledge is a question of fact for a jury,

not for the officers to determine. Spiegel, 196 F.3d at 724; Y.M., 60 N.E.3d at 1126

(reversing trial court’s dismissal of charges against nonphysician in this case because

nonphysician’s knowledge is a question for the jury). The affidavit sufficiently describes


11
  Plaintiffs’ list of alleged omissions is problematic for other reasons too. Many of the
omissions relate to law enforcement’s motivations for investigating and prosecuting Plaintiffs.
For example, Plaintiffs argue Miksha explained in a memo to Whisenand that the goal was to
F**k DORN. (Ley Plaintiffs’ Brief at 51). Putting aside the fact that Miksha is not a defendant,
the subjective motivations of law enforcement are not relevant to whether probable cause exists.
Mustafa, 442 F.3d at 547. Other omissions relate to the good treatment provided by DORN,
which, for reasons already explained, is relevant to Plaintiffs’ defense, not the absence of
probable cause. Spiegel, 196 F.3d at 724 – 25. Lastly, Plaintiffs allege that the two experts are
not credible, but credibility is a matter for a jury to resolve, not law enforcement. Id. at 725
(“The credibility of a putative victim or witness is a question, not for police officers in the
discharge of their considerable duties, but for the jury in a criminal trial.”) (citation omitted).
                                                22
acts as to each nonphysician that, when accompanied with the requisite knowledge, could

support a conviction, much less a finding of probable cause. (PC Aff. at 63 – 70); see

also Y.M., 60 N.E.3d at 1126. Accordingly, the nonphysicians’ separate arguments are

equally unpersuasive.

       B.     Even in the Absence of Probable Cause, Dietz and Whisenand are
              Entitled to Qualified Immunity

       The doctrine of qualified immunity protects law enforcement officers who make

reasonable mistakes. See Mustafa, 442 F.3d at 548. Qualified immunity applies unless

the plaintiff can show the officer violated a federal statutory or constitutional right, and

that right was clearly established at the time of the incident. Kisela v. Hughes, 138 S. Ct.

1148, 1156 (2018); McComas v. Brickley, 673 F.3d 722, 725 (7th Cir. 2012). In the

context of a wrongful arrest, a right is not clearly established if law enforcement had

“arguable probable cause” to arrest the plaintiff. Id.; see also Rainsberger, 913 F.3d at

652. “Arguable probable cause exists when a reasonable officer could mistakenly have

believed that he had probable cause to make the arrest.” McComas, 673 F.3d at 725

(citation omitted); Fox, 600 F.3d at 833 (noting qualified immunity applies to

government officials who reasonably but mistakenly conclude probable cause exists to

make an arrest).

       Even if probable cause did not exist, the officers had “arguable probable cause” to

arrest Plaintiffs. The Alarcon court held that a physician who prescribes controlled

substances without any legitimate medical purpose may be criminally liable. Alarcon,

573 N.E.2d at 481; see also Y.M., 60 N.E.3d at 1125. For reasons already explained


                                              23
above, the officers reasonably concluded DORN prescribed Suboxone without any

legitimate medical purpose, even if that belief was ultimately mistaken. Whisenand and

Dietz are therefore entitled to qualified immunity.

       C.     Plaintiffs Conspiracy Claims Fail as a Matter of Law

       Because law enforcement had probable cause to arrest Plaintiffs for conspiracy to

deal controlled substances, Plaintiffs’ claims for civil conspiracy under Sections 1983 and

1985 fail as a matter of law. Gill v. City of Milwaukee, 850 F.3d 335, 342 (7th Cir. 2017)

(holding conspiracy claims fail as a matter of law where the officers had probable cause

to arrest the plaintiff). The Vierk Plaintiffs’ claims under Section 1985 also fail because

there is no evidence of any racial or actionable class-based animus. See Munson v.

Friske, 754 F.2d 683, 694 – 96 (7th Cir. 1985).

IV.    Conclusion

       For the reasons stated above, Defendants’ motions for summary judgment are

GRANTED. With respect to case number 1:16-cv-01721-RLY-MJD, Dietz and the City

of Carmel’s motion (Filing No. 151) is GRANTED, Whisenand’s motion (Filing No.

159) is GRANTED, and the United States’ motion (Filing No. 162) is GRANTED. The

motion to strike (Filing No. 200) is DENIED as MOOT.

       With respect to case number 1:16-cv-01908-RLY-MJD, Dietz and the City of

Carmel’s motion (Filing No. 148) is GRANTED, Whisenand’s motion (Filing No. 154)

is GRANTED, and the United States’ motion (Filing No. 157) is GRANTED. The




                                             24
motion to strike (Filing No. 198) is DENIED AS MOOT. Final judgment shall issue by

separate order.



SO ORDERED this 8th day of March 2019.




Distributed Electronically to Registered Counsel of Record.




                                           25
